RITTER, Senior Judge:
A military judge, sitting as a general court-martial, convicted the appellant, pursuant to his pleas, of two specifications of indecent acts with a child under the age of 16, in violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934. The appellant was sentenced to a bad-conduct discharge, confinement for 12 months, and reduction to pay grade E-l.
We have carefully considered the record of trial, the appellant’s single assignment of error, and the Government’s response. We conclude that the findings and sentence are correct in law and fact, and that no error materially prejudicial to the substantial rights of the appellant was committed. Arts. 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a) and 866(c).
*651The appellant’s pay was terminated pursuant to Department of Defense regulations upon the expiration of his enlistment while he was in pretrial confinement. See Department of Defense Financial Management Regulation (DODFMR), Volume 7A, ¶¶ 010302Flc, G3 and G4.1 At trial, he asserted that he had a statutory right to military pay while in pretrial confinement, even after the expiration of his term of enlistment. See 37 U.S.C. § 204(a)(1). On appeal, the appellant contends that the military judge erred by applying this regulation, rather than the statute, in denying his motion for appropriate relief.
Jurisdiction Regarding Entitlement to Pay
As a preliminary matter, the Government contends that this court lacks subject matter jurisdiction over military pay issues. We agree generally with that proposition, but find that we have jurisdiction to decide the underlying issue before us.
The jurisdiction of this court is narrowly proscribed by Congress. See Arts. 62, 66, 69, and 73, UCMJ, 10 U.S.C. §§ 862, 866, 869, and 873; see also Clinton v. Goldsmith, 526 U.S. 529, 535, 119 S.Ct. 1538, 143 L.Ed.2d 720 (1999)(eonstruing similar language in Article 67(c), UCMJ, 10 U.S.C. § 867(c), defining the jurisdiction of our superior court). At issue in this case is our authority under Article 66(c), UCMJ, which provides in part:
In any case reviewed by it, the Court of Criminal Appeals may act only with respect to the findings and sentence as approved by the convening authority. It may affirm only such findings of guilty and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved.
Were the appellant making a specific request of this court to determine his entitlement to back pay under the administrative regulations, we would be without jurisdiction to act. Cf. United States v. Webb, 53 M.J. 702, 703 (Army Ct.Crim.App.2000)(holding that a Court of Criminal Appeals does not have jurisdiction to adjudicate a claim for retired pay). However, the appellant’s motion at trial claimed the stoppage of his pay constituted unlawful pretrial punishment.2 Record at 70; Appellate Exhibit XXVII. On appeal, he claims that the military judge erred in denying his motion. Appellant’s Brief of 9 Jun 2003 at 3. An evaluation of whether the stoppage of the appellant’s pay violated Article 13, UCMJ, 10 U.S.C. § 813, is properly within this court’s subject matter jurisdiction. See generally United States v. Anderson, 49 M.J. 575 (N.M.Ct.Crim.App.1998)(invalidating brig’s procedure of placing all pretrial detainees facing more than five years confinement in maximum custody as a violation of Article 13, UCMJ).
Illegal Pretrial Punishment
Whether a pretrial detainee suffered unlawful punishment is a mixed question of law and fact that qualifies for independent review. See United States v. Pryor, 57 M.J. 821, 825 (N.M.Ct.Crim.App.2003), rev. denied 59 M.J. 32 (C.A.A.F.2003). The burden of proof is on the appellant to show a violation of Article 13, UCMJ. See United States v. Mosby, 56 M.J. 309, 310 (C.A.A.F.2002). Article 13 prohibits two things: (1) the intentional imposition of punishment on an accused before his or her guilt is established at trial, i.e., illegal pretrial punishment, and (2) arrest or pretrial confinement conditions that are more rigorous than necessary to ensure the accused’s presence at trial, i.e., illegal pretrial confinement. See United States v. Inong, 58 M.J. 460, 463 (C.A.A.F.2003).
The “punishment prong” of Article 13 focuses on intent, while the “rigorous circumstances” prong focuses on the conditions of pretrial restraint. See Pryor, 57 M.J. at 825 (citing United States v. McCarthy, 47 M.J. *652162, 165 (C.A.A.F.1997)). As a detainee’s pay status is not a condition of the restraint, nor relevant to ensuring presence at trial, the appellant’s claim only implicates the punishment prong of Article 13. To determine if the stoppage of the appellant’s pay violated the punishment prong of Article 13, we must determine whether this pretrial action was intended to be punishment and whether it furthered a legitimate governmental objective. See Anderson, 49 M.J. at 576; see generally Bell v. Wolfish, 441 U.S. 520, 538-39, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979).
1. There was no intent to punish the appellant.
We find that the military judge’s findings of fact on this issue are fully supported by the record, and adopt those findings here. Record at 89; Appellate Exhibit XXXVT. The record is clear, from the appellant’s own evidence submitted in support of the motion, that there was no punitive intent behind the stoppage of his pay. To the contrary, when the trial defense counsel first inquired of brig staff about the status of the appellant’s pay, the staff indicated that the appellant should have been receiving pay, and that it would be restarted. Only after researching the applicable regulations did the staff inform the trial defense counsel that the appellant could not be paid. We agree with the military judge that the local authorities were merely carrying out the regulation, and not attempting to punish the appellant.
2. The regulation does not operate as punishment.
We then turn to the question of whether the DODFMR provisions at issue further a legitimate governmental interest. Three subparagraphs of ¶ 010302 of the DODFMR operate to deny pay to service members in the appellant’s situation:
010302. Unauthorized Absence and Other Lost Time
F. Military Confinement
1. General. Pay and allowances accrue to a member in military confinement except when:
e. The term of enlistment expires. See subparagraph 010302.G below.
G. Term of Enlistment Expires
3. Enlistment Expires Before Trial. An enlisted member retained in the Military Service for the purpose of trial by court-martial is not entitled to pay for any period after expiration of the enlistment unless acquitted or the charges are dismissed, or the member is retained in or restored to a full-duty status.
4. Confined Awaiting Trial by Court-Martial. If a member is confined awaiting court-martial trial when the enlistment expires, pay and allowances end on the date the enlistment expires. If the member is acquitted when tried, pay and allowances accrue until discharge.
By statute, service members on active duty are entitled to the basic pay at the pay grade to which they are assigned. See 37 U.S.C. § 204(a)(1). As the appellant correctly points out, nothing in the statute expressly prohibits a service member who has been extended involuntarily to secure court-martial jurisdiction from receiving basic pay. See Paalan v. United States, 51 Fed.Cl. 738, 744-745 (2002). However, regulations may supplant the military’s liability to pay active-duty service members in certain situations, such as pretrial confinement. Id. (citing Dock v. United States, 46 F.3d 1083, 1091-92 (Fed.Cir.1995)). Whether the statute “trumps” the regulation, or the regulation is an authorized implementation of statutory authority, is a question outside the proper purview of this court. The appellant may seek relief on this basis, if he chooses, from the Board for Correction of Naval Records under 10 U.S.C. § 1552, and, if he deems necessary, from the United States Court of Federal Claims under the Tucker Act, 28 U.S.C. § 1491, or a United States District Court under the Little Tucker Act, 28 U.S.C. § 1346(a)(2). See Keys v. Cole, 31 M.J. 228, 234 (C.M.A.1990); United States v. Webb, 53 M.J. at 704.
For our purposes, it is sufficient to evaluate the purpose of the applicable DODFMR *653provisions, which is evident from the text and the overall goal of ¶ 010302. The military, like any other executive branch agency, has a duty to spend its financial resources wisely. This regulation denies payment to those service members who do not continue to serve in a full duty status and provide productive service in furtherance of the military mission, whether it is because they have commenced an unauthorized absence, incapacitated themselves as a result of certain diseases, or are being held in pretrial confinement past the end of their active obligated service pending trial by court-martial. We find this to be a legitimate governmental interest, not punitive in nature, and that the military judge properly denied the appellant’s motion for appropriate relief under Article 13, UCMJ. The appellant’s assignment of error is without merit.
Conclusion
We therefore affirm the findings and sentence, as approved by the convening authority-
Chief Judge DORMAN, Senior Judge CARVER, Senior Judge PRICE, Judge SUSZAN, and Judge REDCLIFF concur.

. Formerly ¶¶ 030206A3, 030207C, and 030207D.


. In addition, the appellant asserted his period of unpaid pretrial confinement violated the 13th Amendment to the United States Constitution’s prohibition against involuntary servitude. The military judge correctly held that 13th Amendment did not apply to military service. See United States v. Allen, 31 M.J. 572, 635 (N.M.C.M.R.1990); United States v. Shy, 10 M.J. 582 (A.C.M.R.1980). The appellant has not advanced that argument on appeal.